Exhibit 10.6

 

NINTH MODIFICATION OF OFFICE LEASE

 

THIS NINTH MODIFICATION OF OFFICE LEASE (this “Ninth Modification”) is entered
into as of the 25th day of November, 2003, by and between CRESCENT REAL ESTATE
FUNDING I, L.P., a Delaware limited partnership (“Landlord”), and WESTWOOD
MANAGEMENT CORP., a New York corporation (“Tenant”).

 

RECITALS:

 

A. The Crescent, a Texas joint venture, predecessor-in-interest to Landlord, and
Tenant executed that certain Office Lease, dated April 9, 1990 (the “Original
Lease”), covering certain space therein designated as Suite 1110, containing
approximately 1,621 rentable square feet (the “Original Premises”), situated on
the eleventh floor of 300 Crescent Court which is part of an office building
commonly known as The Crescent®, located at 100, 200 and 300 Crescent Court,
Dallas, Texas (the “Office Building”).

 

B. The Original Lease has been amended by (i) that certain First Modification of
Office Lease dated September 11, 1991 (the “First Modification”), pursuant to
which the Original Premises were expanded to include an additional 1,783
rentable square feet to consist of a total of 3,404 rentable square feet; (ii)
that certain Second Modification of Office Lease dated September 27, 1991 (the
“Second Modification”), pursuant to which an error in the amount of the monthly
installments of Basic Rental was corrected; (iii) that certain Third
Modification of Office Lease dated October 5, 1994 (the “Third Modification”),
pursuant to which Tenant relocated to Suite 1320, containing approximately 5,322
rentable square feet located in 300 Crescent Court, Dallas, Texas (hereinafter
referred to as the “New Premises”); (iv) that certain Letter Agreement dated
June 15, 1995 (the “Letter Agreement”), pursuant to which the term of the
Original Lease was extended for an additional five (5) years, through and
including March 31, 2000; (v) that certain Fourth Modification of Office Lease
dated April 26, 1996 (the “Fourth Modification”), pursuant to which the New
Premises were expanded to include an additional 2,691 rentable square feet
located at 200 Crescent Court, Dallas, Texas (the “First Expansion Space”) and
an additional 1,770 rentable square feet located in 300 Crescent Court, Dallas,
Texas (the “Second Expansion Space”), and the term of the Original Lease was
extended through June 30, 2001; (vi) that certain Fifth Modification of Office
Lease dated May 30, 1996 (the “Fifth Modification”), pursuant to which the New
Premises were expanded to include an additional 167 rentable square feet located
at 200 Crescent Court, Dallas, Texas (the “Third Expansion Space”); (vii) that
certain Sixth Modification of Office Lease dated September 18, 1997 (the “Sixth
Modification”), pursuant to which the New Premises were expanded to include an
additional 1,038 rentable square feet located at 200 Crescent Court, Dallas,
Texas (the “Fourth Expansion Space”); (viii) that certain Seventh Modification
of Office Lease dated June 24, 1998 (the “Seventh Modification”), pursuant to
which the New Premises were reduced by approximately 3,896 rentable square feet
of space located at 200 Crescent Court, Dallas, Texas (the “Released Space”) and
expanded to include an additional 5,818 rentable square feet located on the
thirteenth floor of 200 and 300 Crescent Court, Dallas, Texas (the “Fifth
Expansion Space”); and (ix) that certain Eighth Modification of Office Lease
dated September 21, 1998 (the “Eighth Modification”), pursuant to which an
additional 665 rentable square feet located on the thirteenth floor of 200
Crescent Court, Dallas, Texas (the “Sixth Expansion Space”).

 

-1-



--------------------------------------------------------------------------------

C. The Original Lease, as modified by the First Modification, the Second
Modification, the Third Modification, the Letter Agreement, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification and the Eighth Modification, is hereinafter referred to as the
“Lease”. The New Premises, together with the First Expansion Space, the Second
Expansion Space, the Third Expansion Space, the Fourth Expansion Space, the
Fifth Expansion Space, the Sixth Expansion Space and reduced by the Released
Space, are hereinafter referred to as the “Expanded Premises”, collectively
consisting of a total of approximately 13,575 rentable square feet. Unless
otherwise expressly provided herein, capitalized terms used herein shall have
the same meanings as designated in the Lease.

 

D. Landlord and Tenant desire to further amend and modify the Lease in certain
respects as provided herein.

 

AGREEMENT:

 

In consideration of the sum of Ten Dollars ($10.00), the mutual covenants and
agreements contained herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby further amend and modify the Lease as follows:

 

1. Lease Term. The Lease currently provides that the Lease Term expires on July
31, 2004. Paragraph 3 of the Lease is hereby modified and amended to provide
that the Lease Term is hereby extended for a period commencing on the
Substitution Space Commencement Date (hereinafter defined) and extending for 84
full calendar months (the “Substitution Term”), unless sooner terminated
pursuant to the Lease, as modified by this Ninth Modification.

 

2. Premises. Effective as of the Substitution Space Commencement Date, the Lease
is hereby modified and amended to substitute for the Expanded Premises,
approximately 22,002 rentable square feet, designated as Suite 1200 and located
on the twelfth floor of 200 Crescent Court, Dallas, Texas, as shown on Exhibit A
attached hereto (the “Substitution Space”). As used herein, the term
“Substitution Space Commencement Date” shall mean the earlier of (a) the date on
which the Landlord Work (defined below) is Substantially Complete, as determined
pursuant to the Work Letter (defined below), or (b) the date Tenant takes
possession of any part of the Substitution Space for purposes of conducting
business. If Landlord is delayed in delivering possession of the Substitution
Space due to any reason, including without limitation the holdover or unlawful
possession of such space by any third party, such delay shall not be a default
by Landlord, render the Lease void or voidable, or otherwise render Landlord
liable for damages. Notwithstanding the foregoing, if the construction contract
to be executed by Landlord pursuant to the Work Letter is executed prior to
March 24, 2004 and Landlord has not delivered the Substitution Space on or
before October 1, 2004, subject to Tenant Delay (defined in the Work Letter) and
Force Majeure (as defined in Paragraph 19(b) of the Lease), then Tenant shall
have the right, as its sole remedy, to terminate the Lease upon written notice
to Landlord given at any time after October 1, 2004 and prior to delivery of the
Substitution Space. In the event the Landlord Work is not Substantially Complete
by July 31, 2004, Landlord agrees that Tenant may remain in the Expanded
Premises but shall not be charged holdover rent for the Expanded

 

-2-



--------------------------------------------------------------------------------

Premises from August 1, 2004 through the date of Substantial Completion of the
Landlord Work. Landlord also agrees to use good faith efforts to provide Tenant
up to 4,000 square feet of temporary space in the Office Building for Tenant’s
use during the period between July 31, 2004 and the date of Substantial
Completion of the Landlord Work. Such temporary space, if available, will be
delivered to Tenant within 15 days after notice from Tenant requesting such
space. All terms and conditions of the Lease, as modified by this Ninth
Modification, shall apply to Tenant’s occupancy of the temporary space, except
that Tenant shall not be required to pay Basic Rental or Additional Rental for
such temporary space. However, Tenant shall be required to pay for the
electrical service provided to such temporary space pursuant to Paragraph 7(b)
of the Lease. From and after the Substitution Space Commencement Date, the term
“Premises” wherever used in the Lease shall mean the Substitution Space. Tenant
hereby acknowledges that the Substitution Space is leased by Tenant subject to
all terms and conditions of the Lease, as amended by this Ninth Modification.

 

3. Surrender of Expanded Premises. On or before 11:59 p.m. on the day
immediately preceding the Substitution Space Commencement Date, Tenant shall
vacate and peaceably surrender to Landlord the Expanded Premises, including the
alterations, improvements and changes thereto other than Tenant’s fixtures
remaining the property of Tenant, broom-clean and in the condition the same were
in on the Commencement Date, subject only to ordinary and customary wear and
tear and damage by fire or casualty or other hazard. Notwithstanding anything to
the contrary contained in the Lease, as modified by this Ninth Modification,
Tenant shall have the right to remove from the Expanded Premises for
re-installation in the Substitution Space, the following items presently
situated in the Expanded Premises: (a) high density filing system; (b) metal
racks in the server room; and (c) supplemental HVAC units (whether or not such
units are portable); provided that such removal and re-installation right is
subject to Tenant’s obligation to restore any damage to the Expanded Premises
caused by the removal of such items. If any furnishings, equipment, furniture,
trade fixtures or other removable equipment of Tenant are not removed from the
Expanded Premises on or before 11:59 p.m. on the date which is 15 days after the
Substitution Space Commencement Date, then Tenant hereby grants to Landlord the
option, exercisable at any time thereafter without the requirement of any notice
to Tenant, (a) to treat such property, or any portion thereof, as being
abandoned by Tenant to Landlord, whereupon Landlord shall be deemed to have full
rights of ownership thereof; (b) to elect to remove and store such property, or
any portion thereof, on Tenant’s behalf (but without assuming any liability to
any person) and at Tenant’s sole cost and expense, with reimbursement therefor
to be made to Landlord upon demand; and/or (c) to sell, give away, donate or
dispose of as trash or refuse any or all of such property without any
responsibility to deliver to Tenant any proceeds therefrom.

 

4. Basic Rental. Effective as of the Substitution Space Commencement Date and
provided Tenant has surrendered the Expanded Premises to Landlord in accordance
with the provisions of Paragraph 3 above, Tenant shall no longer be required to
pay Rent for the Expanded Premises and neither Landlord nor Tenant shall have
any further rights or obligations with respect to the Expanded Premises (except
those which have accrued prior to the Substitution Space Commencement Date).
Accordingly, commencing on the Substitution Space Commencement Date, and
continuing through the Substitution Term, the Basic Rental due and payable for
the Substitution Space shall be in the following amounts:

 

-3-



--------------------------------------------------------------------------------

Lease Months


--------------------------------------------------------------------------------

 

Annual Basic Rental

Rate Per Rentable

Square Foot

--------------------------------------------------------------------------------

 

Monthly Basic

Rental Installment

--------------------------------------------------------------------------------

1-2   $ 0.00   $ 0.00 3-12   $ 25.00   $ 45,837.50 13-14   $ 0.00   $ 0.00 15-24
  $ 26.00   $ 47,671.00 25-36   $ 27.00   $ 49,504.50 37-48   $ 28.00   $
51,338.00 49-60   $ 29.00   $ 53,171.50 61-72   $ 30.00   $ 55,005.00 73-84   $
31.00   $ 56,838.50

 

Basic Rental, Additional Rental and any and all other sums payable by Tenant
under the Lease, as amended by this Ninth Modification, are sometimes
collectively referred to as “Rent”. Tenant shall continue to pay Rent for the
Expanded Premises through and including the day immediately preceding the
Substitution Space Commencement Date. In the event Tenant has not surrendered
the Expanded Premises in accordance with Paragraph 3 above, then effective as of
the Substitution Space Commencement Date, and for so long as Tenant remains in
occupancy of the Expanded Premises, Tenant shall pay Rent for the Expanded
Premises, in addition to Rent for the Substitution Space. All Rent shall be
payable in accordance with the terms and provisions of the Lease, as modified by
this Ninth Modification.

 

5. Operating Expense Stop. Effective as of the Substitution Space Commencement
Date, Paragraph 1(h) of the Lease is modified and amended to provide that the
term “Operating Expense Stop” shall mean the following:

 

“The amount of the Actual Operating Expenses for the Project for the calendar
year 2004 (grossed up to full occupancy).”

 

6. Controllable Operating Expense Cap. Effective as of the Substitution Space
Commencement Date, Paragraph 1(h) of the Lease is modified and amended to
provide that the Actual Operating Expenses which are Controllable (defined below
and hereinafter called “Controllable Expenses”) shall not increase by more than
6% over Controllable Expenses in the previous calendar year, on a cumulative,
compounded basis. However, any increases in Controllable Expenses not recovered
by Landlord due to the foregoing limitation shall be carried forward into all
succeeding calendar years during the Lease Term (subject to the foregoing
limitation) until fully recouped by Landlord. For example, if Controllable
Expenses were $100.00 in 2004, then the total Controllable Expenses that could
be included in Actual Operating Expenses in 2005 would be $106.00, for 2006 the
amount would be $112.36, for 2007 the amount would be $119.10, and so on. In the
preceding example, if Controllable Expenses in both 2006 and 2007 were $115.50,
then Landlord could include only $112.36 in Operating Expenses in 2006, but
$118.64 (the Controllable Expenses plus the carry-forward from 2006) in 2007.
The term “Controllable Expenses” means all Actual Operating Expenses excluding
expenses relating to the cost of utilities, security expenses, insurance, real
estate taxes and assessments, and other expenses that are deemed by industry
standards to be uncontrollable.

 

-4-



--------------------------------------------------------------------------------

7. Leasehold Improvements. Provided no event of default has occurred (following
the expiration of any applicable notice and cure period provided in the Lease),
Landlord agrees to construct leasehold improvements in and upon the Substitution
Space in accordance with the Work Letter attached hereto as Exhibit B.

 

8. Condition of Substitution Space. EXCEPT FOR THE OBLIGATIONS OF LANDLORD
SPECIFIED IN THE LEASE (AS AMENDED HEREBY), TENANT ACCEPTS THE SUBSTITUTION
SPACE IN ITS “AS IS” CONDITION, AND LANDLORD MAKES NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER WITH RESPECT THERETO.

 

9. Termination Option. Tenant shall have the option to terminate this Lease with
respect to the Substitution Space only effective on the last day of the 60th
full calendar lease month following the Substitution Space Commencement Date
(the “Termination Date”), provided (a) Tenant gives written notice thereof to
Landlord not less than 12 months prior to the Termination Date, and (b) no
uncured event of default exists under the Lease at the time of the giving of
such notice nor on the Termination Date (following the expiration of any
applicable notice and cure period provided in the Lease). Additionally, Tenant’s
right to terminate hereunder is conditioned upon the continued payment by Tenant
of all Basic Rental, Additional Rental, parking charges, charges for electrical
service and any other charges due by Tenant under the Lease (collectively
referred to herein as “Rent”) through and including the Termination Date in
accordance with the terms of the Lease, and payment in full by Tenant, such
payment to be delivered to Landlord with the written notice of termination, of a
cash sum equal to (i) $220,020 (4 months of Basic Rental at the rate of $30.00
per rentable square foot) plus (ii) $391,480.00 (the unamortized cost (using an
amortization rate of 10%) of all tenant improvement allowances, leasing
commissions and other cash allowances incurred by Landlord in connection with
the Lease) (the “Termination Payment”). After Landlord’s receipt of the
Termination Payment and all Rent through and including the Termination Date, and
so long as Tenant has surrendered the Premises in the condition required under
the Lease as modified by this Ninth. Modification, neither party shall have any
rights, liabilities or obligations under the Lease for the period accruing after
the Termination Date, except those which, by the provisions of the Lease,
expressly survive the termination of the Lease.

 

10. After Hours Heat and Air Conditioning. Effective as of the Substitution
Space Commencement Date, Paragraph 7(a) of the Lease is modified and amended to
delete the second parenthetical in subparagraph (ii) and replace it with the
following language: “Tenant, upon such notice as is reasonably required by
Landlord, and subject to the capacity of the Building systems, may request heat
and air conditioning service (“HVAC Service”) during hours other than the hours
listed in the preceding sentence (hereinafter called “Normal Business Hours”).
Tenant shall pay Landlord for such additional service at a rate equal to $40.00
per operating hour per floor (the “Hourly HVAC Charge”). Landlord shall have the
right, upon 30 days prior written notice to Tenant, to adjust the Hourly HVAC
Charge from time to time, but not more than once per calendar year, based
proportionately upon increases in HVAC Service costs, which costs include
utilities, taxes, surcharges, labor, equipment, maintenance and repair.
Notwithstanding

 

-5-



--------------------------------------------------------------------------------

the foregoing, Landlord agrees to waive the Hourly HVAC Charge for up to 248
hours of additional HVAC Service requested by Tenant after Normal Business Hours
in each lease year during the Substitution Term. Such waiver shall not be
cumulative (in other words, if Tenant does not use 248 hours of additional HVAC
Service in any given lease year, Landlord’s agreement to waive the Hourly HVAC
Charge will not be increased in the following lease year by the number of such
unused hours).”

 

11. Option to Extend. Tenant shall have options to extend the Substitution Term
in accordance with Rider No. 1 attached hereto.

 

12. Right of First Refusal. Tenant shall have a right of first refusal to lease
additional space in the Office Building in accordance with Rider No. 2 attached
hereto.

 

13. Parking. Effective as of the Substitution Space Commencement Date, the Lease
is modified and amended to include the Parking Agreement attached hereto as
Rider No. 3. In the event of any conflict between the Lease and the attached
Parking Agreement, the latter shall control.

 

14. Business Days. As used in this Ninth Modification and all exhibits and
riders attached hereto, the term “Business Day” shall mean Monday through Friday
of each week, exclusive of New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, the day after Thanksgiving and Christmas Day
(“Holidays”). Landlord may designate additional Holidays, provided that the
additional Holidays are commonly recognized by other comparable first-class
office buildings in the area where the Office Building is located, taking into
account age, size, location and other relevant operating factors (“Comparable
Buildings”).

 

15. Broker. Tenant represents and warrants that no broker or agent has
represented Tenant in connection with this Ninth Modification, other than Paul
Whitman with The Staubach Company (“Broker”) whose commission shall be paid by
Landlord in accordance with a separate agreement between Landlord and Broker.
Except as provided in the immediately preceding sentence, each party shall
indemnify and defend the other party against any Claims (hereinafter defined)
for real estate commissions or fees in connection with this Ninth Modification
made by any other party claiming through the indemnifying party. “Claims” shall
mean all damages, losses, injuries, penalties, disbursements, costs, charges,
assessments, expenses (including attorneys’ fees, experts’ fees and expenses
incurred in investigating, defending or prosecuting any allegation, litigation
or proceeding), demands, litigation, causes of action (whether in tort or
contract, in law, at equity or otherwise) or judgments. The foregoing
indemnification obligation of each indemnifying party shall include
indemnification of any affiliates or subsidiaries of the foregoing, and all of
their respective officers, directors, employees, shareholders, members,
partners, agents and contractors (and, in the case of Landlord as the
indemnified party, shall include Landlord’s mortgagees and the manager of the
Office Building).

 

16. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery of this Ninth Modification to Landlord. If Tenant fails
to execute and deliver a signed copy of this Ninth Modification to Landlord by
5:00 p.m. (Dallas, Texas time), on November 30, 2003, it shall be deemed null
and void and shall have no force or effect, unless otherwise agreed in writing
by Landlord. Landlord’s acceptance, execution and return of this document shall
constitute Landlord’s agreement to waive Tenant’s failure to meet the foregoing
deadline.

 

-6-



--------------------------------------------------------------------------------

17. Method of Calculation. Tenant is knowledgeable and experienced in commercial
transactions and does hereby acknowledge and agree that the provisions of the
Lease for determining charges and amounts payable by Tenant are commercially
reasonable and valid and constitute satisfactory methods for determining such
charges and amounts as required by Section 93.004 (assessment of charges) of the
Texas Property Code, as enacted by House Bill 2186, 77th Legislature. Tenant
further voluntarily and knowingly waives (to the fullest extent permitted by
applicable Law) all rights and benefits of Tenant under such section, as it now
exists or as it may be hereafter amended or succeeded.

 

18. Miscellaneous. This Ninth Modification shall become effective only upon full
execution and delivery of this Ninth Modification by Landlord and Tenant. This
Ninth Modification contains the parties’ entire agreement regarding the subject
matter covered by this Ninth Modification, and supersedes all prior
correspondence, negotiations, and agreements, if any, whether oral or written,
between the parties concerning such subject matter. There are no contemporaneous
oral agreements, and there are no representations or warranties between the
parties not contained in this Ninth Modification. Except as modified by this
Ninth Modification, the terms and provisions of the Lease shall remain in full
force and effect, and the Lease, as modified by this Ninth Modification, shall
be binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns. In case of a conflict between the Lease and
this Ninth Modification, the terms of this Ninth Modification shall control.

 

19. Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease and each party represents and warrants to the other
that to its current actual knowledge, it has no defenses thereto. Additionally,
Tenant further confirms and ratifies that, as of the date hereof, (a) the Lease
is and remains in good standing and full force and effect, and (b) to its
current actual knowledge, Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto. Landlord confirms that, to its current actual knowledge, Tenant is not
in default under the Lease.

 

20. SNDA. Landlord shall obtain, within 30 days after the date of this Ninth
Modification, a nondisturbance agreement from Landlord’s mortgagee for the
benefit of Tenant in the form attached hereto as Exhibit C.

 

21. Notices. The Lease is hereby amended to provide that, from and after the
Substitution Space Commencement Date, Tenant’s address for notice purposes shall
be 200 Crescent Court, Suite 1200, Dallas, Texas 75201.

 

22. Operating Expenses Exclusions. The Lease is hereby amended to delete the
second sentence of Paragraph 6(c) and provide that the following items shall be
excluded from the definition of Actual Operating Expenses:

 

(1) Leasing commissions, attorneys’ fees and other expenses related to leasing
tenant space and constructing improvements for the sole benefit of an individual
tenant.

 

-7-



--------------------------------------------------------------------------------

(2) Goods and services furnished to an individual tenant of the Building which
are above building standard and which are separately reimbursable directly to
Landlord in addition to Actual Operating Expenses.

 

(3) Repairs, replacements and general maintenance paid by insurance proceeds or
condemnation proceeds or by another tenant or responsible third party, or which
are attributable solely to specific tenants or occupants of the Office Building;

 

(4) Depreciation, amortization, interest payments on any encumbrances on the
Project;

 

(5) Costs of capital expenditures other than those incurred: (a) to conform with
Laws (hereinafter defined); and (b) primarily to reduce current or future
Operating Expenses, upgrade Building security or otherwise improve the operating
efficiency of the Property. Such expenditures shall be amortized uniformly over
the following periods of time (together with interest on the unamortized balance
at the Prime Rate (hereinafter defined) in effect as of the date incurred plus
2%): for building improvements, the shorter of 10 years or the estimated useful
life of the improvement; and for all other items, 3 years for expenditures under
$50,000 and 5 years for expenditures in excess of $50,000. Notwithstanding the
foregoing, Landlord may elect to amortize capital expenditures under this
subparagraph over a longer period of time based upon (i) the purpose and nature
of the expenditure, (ii) the relative capital burden on the Property, (iii) for
cost savings projects, the anticipated payback period, and (iv) otherwise in
accordance with sound real estate accounting principles consistently applied.
“Prime Rate” shall be the per annum interest rate publicly announced by a
federally insured bank selected by Landlord in the state in which the Building
is located as such bank’s prime or base rate.

 

(6) Costs of installing any specialty service, such as an observatory,
broadcasting facility, luncheon club, or athletic or recreational club.

 

(7) Expenses for repairs or maintenance related to the Project which have been
reimbursed to Landlord pursuant to warranties or service contracts.

 

(8) Costs (other than maintenance costs) of any art work (such as sculptures or
paintings) used to decorate the Building.

 

(9) Principal or interest payments (and other payments including without
limitation, points and fees) on indebtedness secured by liens against the
Project and all refinancings of such indebtedness.

 

(10) Electrical service costs paid separately pursuant to Paragraph 7(b) or paid
by other tenants of the Office Building;

 

(11) Any inheritance, estate, gift, franchise, corporation, income, net profits,
or similar tax which may be, or is, assessed against or imposed upon Landlord
and/or the Office Building (except to the extent such excluded taxes are
assessed in lieu of real estate taxes);

 

-8-



--------------------------------------------------------------------------------

(12) Expenses incurred in leasing or procuring new tenants, including
advertising and marketing expenses and expenses for preparation of leases or
renovating space for new tenants, rent allowances, lease takeover costs, payment
of moving costs, signage costs and similar costs and expenses;

 

(13) Payments made under any ground leases of the Project;

 

(14) Legal, auditing, consulting and other professional fees (including, without
limitation, real estate commissions) paid or incurred in connection with
negotiations for financings, refinancings or sales of the Project;

 

(15) Costs relating to disputes between Landlord and a specific tenant or
occupant of the Office Building;

 

(16) Expenses in connection with services or other benefits which are not
provided to Tenant, but which are provided solely to other tenants or occupants
of the Office Building;

 

(17) Costs incurred by Landlord due to the violation by Landlord, or any other
tenants of the Office Building, of the terms and conditions of any lease of
space in the Office Building

 

(18) Landlord’s general overhead and general administrative expenses other than
a reasonable allocation of administrative costs and management fees relating to
the operation of the Project, including accounting, information and professional
services; management office(s); and wages, salaries, benefits, reimbursable
expenses and taxes (or allocations thereof) for full and part time personnel
involved in operation, maintenance and management at or below the level of
regional property manager and regional asset manager;

 

(19) Costs, penalties and fines incurred due to the violation by Landlord or any
other tenant of the Office Building of any applicable Law, except such as may be
incurred by Landlord in contesting in good faith the alleged violation;

 

(20) Interest and penalties due to late payment of any amounts owed by Landlord,
except such as may be incurred as a result of Tenant’s failure to timely pay its
portion of such amounts or as a result of Landlord’s contesting such amounts in
good faith;

 

(21) Salaries of officers and executives of Landlord, except as included in the
administrative fees included in Actual Operating Expenses pursuant to (18)
above;

 

(22) Goods and services purchased from Landlord’s subsidiaries and Affiliates to
the extent the cost of same exceeds rates charged by unaffiliated third parties
for similar goods and services; and

 

-9-



--------------------------------------------------------------------------------

(23) Costs of correcting latent defects in the Premises which are disclosed to
Landlord within one year after the Substitution Space Commencement Date.

 

23. Right to Audit. Within 60 days after Landlord furnishes its estimate of
Additional Rental for any calendar year (the “Audit Election Period”), Tenant
may, at its expense, elect to audit Actual Operating Expenses for such calendar
year only, subject to the following conditions: (1) there is no uncured event of
default under the Lease (following the expiration of any applicable notice and
cure period provided in the Lease); (2) the audit shall be prepared by an
independent certified public accounting firm of recognized regional standing;
(3) in no event shall any audit be performed by a firm retained on a
“contingency fee” basis; (4) the audit shall commence within 30 days after
Landlord makes Landlord’s books and records available to Tenant’s auditor and
shall conclude within 60 days after commencement; (5) the audit shall be
conducted during Landlord’s normal business hours at the location where Landlord
maintains its books and records and shall riot unreasonably interfere with the
conduct of Landlord’s business; (6) Tenant and its accounting firm shall treat
any audit in a confidential manner (except for such disclosures as may be
required by applicable Law or court order) and shall each execute Landlord’s
confidentiality agreement for Landlord’s benefit prior to commencing the audit;
and (7) the accounting firm’s audit report shall, at no charge to Landlord, be
submitted in draft form for Landlord’s review and comment before the final
approved audit report is delivered to Landlord, and any reasonable comments by
Landlord shall be incorporated into the final audit report. Notwithstanding the
foregoing, Tenant shall have no right to conduct an audit if Landlord furnishes
to Tenant an audit report for the calendar year in question prepared by an
independent certified public accounting firm of recognized national standing
(whether originally prepared for Landlord or another party). This paragraph
shall not be construed to limit, suspend, or abate Tenant’s obligation to pay
Basic Rental or Additional Rental when due. Landlord shall credit any
overpayment determined by the final approved audit report against the next
amounts due and owing by Tenant or, if no further amounts are due, refund such
overpayment directly to Tenant within 30 days of determination. Likewise, Tenant
shall pay Landlord any underpayment determined by the final approved audit
report within 30 days of determination. The foregoing obligations shall survive
the expiration or termination of the Lease. If Tenant does not give written
notice of its election to audit Actual Operating Expenses during the Audit
Election Period, Actual Operating Expenses for the applicable calendar year
shall be deemed approved for all purposes, and Tenant shall have no further
right to review or contest the same. The right to audit granted hereunder is
personal to Westwood Management Corp. and to any assignee under a Permitted
Transfer and shall not be available to any subtenant under a sublease of the
Premises. If the audit proves that Landlord’s calculation of Actual Operating
Expenses for the calendar year under inspection was overstated by more than five
percent (5%), then, after verification, Landlord shall pay Tenant’s actual
reasonable out-of-pocket audit and inspection fees applicable to the review of
said calendar year statement within thirty (30) days after receipt of Tenant’s
invoice therefor.

 

24. Building Services. Paragraph 7 of the Lease is hereby further amended: (a)
to provide that Landlord shall provide the services set forth in Paragraph 7 at
a level and quality consistent with that of other Comparable Buildings; (b) to
provide that the janitorial services to be provided pursuant to Paragraph
7(a)(iii) shall be provided in accordance with the janitorial contract
specifications set forth on Exhibit D attached hereto; (c) to provide that
Landlord shall

 

-10-



--------------------------------------------------------------------------------

provide exterior window washing at such intervals as determined by Landlord, but
in no event less frequently than twice annually; and (d) by deleting Paragraph
7(c) and substituting the following new paragraph in lieu thereof:

 

“(c) Interruption of Services. Landlord’s failure to furnish, or any
interruption or termination of, services due to the application of Laws, the
failure of any equipment, the performance of repairs, improvements or
alterations, or the occurrence of any other event or cause whether or not within
the reasonable control of Landlord (a “Service Failure”), shall not render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of rent, or relieve Tenant from the obligation to fulfill
any covenant or agreement. In no event shall Landlord be liable to Tenant for
any loss or damage, including the theft of Tenant’s personal property, arising
out of or in connection with the failure of any security services, personnel or
equipment. Any provision herein to the contrary notwithstanding, if a Service
Failure results in the Premises or any material portion thereof not being
reasonably usable by Tenant for its business purpose (“Untenantable”) (unless
the Service Failure is caused by the negligence or intentional misconduct of
Tenant, its agents, contractors or employees, in which event Tenant shall not be
entitled to the rights expressed in this paragraph, or unless the Service
Failure is caused by a fire or other casualty, in which event Paragraph 11 of
the Lease, as amended hereby, controls) and same remains uncured for a total of
5 Business Days during any 10 consecutive Business Day period (the “Cure
Period”) after Landlord’s receipt of Tenant’s written notice of the Service
Failure, Tenant shall be entitled to the following: for each day or portion
thereof that such Service Failure continues beyond the fifth business day in the
Cure Period, Tenant shall be entitled to an equitable abatement of Rent
commensurate to that portion of the Premises rendered Untenantable by the
Service Failure calculated on a per square foot basis beginning on the sixth
Business Day in the Cure Period and ending at the time the Premises are again
suitable for use by Tenant for its intended purposes.”

 

Paragraph 7 is further amended to provide that the building standard HVAC system
is designed to maintain, and Landlord shall cause to be provided, temperatures
within the Premises during all seasons of not less than 72° Fahrenheit dry bulb
and not more than 76° Fahrenheit dry bulb, when, for cooling purposes, outside
temperatures are not more than 100° Fahrenheit dry bulb, and when, for heating
purposes, outside temperatures are not less than 20° Fahrenheit dry bulb, based
on a tenant electrical design load of 4 watts per square foot high and/or low
voltage electrical use, building envelope loads, building equipment loads and a
building density of 1 person per 250 square feet of rentable square feet in the
Substitution Space.

 

25. Repairs/Maintenance.

 

(a) The last sentence of Paragraph 7(a) of the Lease is amended: (i) to include
within Landlord’s repair and maintenance obligations (in addition to Landlord’s
other obligations thereunder) the Office Building’s common areas, the
underground parking facility, and standard mechanical, electrical, plumbing and
fire/life safety systems serving the Office Building generally; and (ii) to
provide that the repair and maintenance required to be done by Landlord shall be
done in a manner consistent with other Comparable Buildings.

 

(b) With respect to Tenant’s repair and maintenance obligations under

 

-11-



--------------------------------------------------------------------------------

Paragraph 8(d) of the Lease, it is agreed that there shall be excluded from
Tenant’s obligations any item required to be repaired or maintained by Landlord
pursuant to the Lease (as amended hereby).

 

26. Alterations. Paragraph 8(a) of the Lease is hereby amended to provide that:
(a) Landlord’s consent shall not be required with respect to any alteration,
change or improvement that satisfies all of the following criteria: (i) is of a
cosmetic nature such as painting, wallpapering, hanging pictures and installing
carpeting; (ii) is not visible from outside the Premises or Office Building;
(iii) will not affect the systems or structure of the Office Building; and (iv)
does not require work to be performed inside the walls or above the ceiling of
the Premises; and (b) with respect to alterations, changes or improvements
requiring Landlord’s consent, such consent shall not be unreasonably withheld or
delayed.

 

27. Assignment/Subletting. Paragraph 9 of the Lease is hereby amended as
follows:

 

(a) Tenant may assign its entire interest under the Lease to its Affiliate
(defined below) or to a successor to Tenant by purchase, merger, consolidation
or reorganization without the consent of Landlord or sublease a portion of the
Premises to an Affiliate without the consent of Landlord, provided that all of
the following conditions are satisfied in Landlord’s reasonable discretion (a
“Permitted Transfer”): (1) no uncured event of default exists under the Lease
(following the expiration of any applicable notice and cure period provided in
the Lease); (2) Tenant’s successor (in the case of a purchase, merger,
consolidation or reorganization) shall own all or substantially all of the
assets of Tenant; (3) such successor (in the case of a purchase, merger,
consolidation or reorganization) shall have a net worth which is at least equal
to the greater of Tenant’s net worth at the date of this Ninth Modification or
Tenant’s net worth as of the day prior to the proposed purchase, merger,
consolidation or reorganization; provided however, such net worth requirement
shall not be required of any Affiliate subleasing a portion of the Premises; (4)
no portion of the Office Building or Premises would likely become subject to
additional or different Laws as a consequence of the proposed Transfer; (5) such
Affiliate’s or successor’s use of the Premises shall not conflict with the
Permitted Use or any exclusive usage rights granted to any other tenant in the
Office Building; (6) neither the Transfer nor any consideration payable to
Landlord in connection therewith adversely affects the real estate investment
trust qualification tests applicable to Landlord or its Affiliates; and (7)
Tenant shall give Landlord written notice at least 10 days prior to the
effective date of the proposed Transfer, along with all applicable documentation
and other information necessary for Landlord to determine that the requirements
of this Paragraph 9 have been satisfied, including if applicable, the
qualification of such proposed transferee as an Affiliate of Tenant. The term
“Affiliate” means any person or entity controlling, controlled by or under
common control with Tenant or Landlord, as applicable. If requested by Landlord,
the Affiliate or successor shall sign a commercially reasonable form of
assumption agreement. The transferee in any Permitted Transfer is referred to
herein as a “Permitted Transferee”.

 

(b) With respect to sublettings or assignments or other transfers (a “Transfer”)
for which Landlord’s consent is required, Landlord’s consent shall not be
unreasonably withheld. Without limitation, Tenant agrees that Landlord’s consent
shall not be considered unreasonably withheld if: (1) the proposed transferee’s
financial condition does not meet the criteria Landlord

 

-12-



--------------------------------------------------------------------------------

uses to select Office Building tenants having similar leasehold obligations; (2)
the proposed transferee is a governmental organization or present occupant of
the Project, or Landlord is otherwise engaged in lease negotiations with the
proposed transferee for other premises in the Project; (3) any uncured event of
default exists under the Lease (following the expiration of any applicable
notice and cure period provided in the Lease); (4) any portion of the Building
or Premises would likely become subject to additional or different Laws as a
consequence of the proposed Transfer; (5) the proposed transferee’s use of the
Premises conflicts with the Permitted Use or any exclusive usage rights granted
to any other tenant in the Office Building; (6) the use, nature, business,
activities or reputation in the business community of the proposed transferee
(or its principals, employees or invitees) does not meet Landlord’s standards
for Office Building tenants; (7) either the Transfer or any consideration
payable to Landlord in connection therewith adversely affects the real estate
investment trust qualification tests applicable to Landlord or its Affiliates;
or (8) the proposed transferee is or has been involved in litigation with
Landlord or any of its Affiliates. Tenant shall not be entitled to receive
monetary damages based upon a claim that Landlord unreasonably withheld its
consent to a proposed Transfer and Tenant’s sole remedy shall be an action to
enforce any such provision through specific performance or declaratory judgment.
Any attempted Transfer in violation of this Article is voidable at Landlord’s
option.

 

(c) Landlord’s termination right contained in the penultimate sentence of
Paragraph 9(a) of the Lease shall not apply to any Permitted Transfer.

 

(d) Paragraph 9(c) of the Lease is hereby amended to provide that only 50% of
the excess rents under any sublease or additional consideration under an
assignment (to the extent such excess rents or additional consideration are
attributable to rent for such transfer) shall be paid to Landlord.

 

28. Indemnity and Insurance.

 

(a) Paragraph 10(a) of the Lease is hereby amended: (a) to provide that Tenant
shall indemnify all Landlord Parties; and (b) to include the following sentence
at the end of Paragraph 10(a): “Provided Landlord Parties are properly named as
additional insureds in the policies required to be carried under this Lease, and
except as otherwise expressly provided in this Lease, the indemnity set forth in
this subparagraph shall be limited to the greater of (A) $5,000,000, and (B) the
aggregate amount of general/umbrella liability insurance actually carried by
Tenant.”

 

(b) Paragraph 10(b) of the Lease is hereby amended to provide that the liability
insurance required to be carried by Tenant shall be commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a per occurrence limit of no less than $5,000,000 (coverage in
excess of $1,000,000 may be provided by way of an umbrella/excess liability
policy).

 

(c) Landlord shall maintain causes of loss-special form (formerly “all risk”)
property insurance on the Office Building in the amount of the full replacement
cost thereof, as reasonably estimated by Landlord. The foregoing insurance and
any other insurance carried by

 

-13-



--------------------------------------------------------------------------------

Landlord may be effected by a policy or policies of blanket insurance and shall
be for the sole benefit of Landlord and under Landlord’s sole control.
Consequently, Tenant shall have no right or claim to any proceeds thereof or any
other rights thereunder. Such insurance policies shall be underwritten by an
insurance company having an A.M. Best’s rating of A/VII or better.

 

29. Fire or Casualty. Paragraph 11 of the Lease is hereby amended by (a) adding
the following language after the first sentence: “Landlord shall, with
reasonable promptness, cause an architect or general contractor selected by
Landlord to provide Landlord and Tenant with a written estimate of the amount of
time required to substantially complete the repair and restoration of the
Premises, using standard working methods (“Completion Estimate”). If the
Premises cannot be made tenantable within 270 days from the date of damage, then
regardless of anything in this Paragraph 11 to the contrary, either party shall
have the right to terminate this Lease by giving written notice to the other of
such election within 10 days after receipt of the Completion Estimate. Tenant,
however, shall not have the right to terminate this Lease if the fire or
casualty was caused by the negligence or intentional misconduct of any of the
Tenant Parties.”, and (b) inserting the words “or Tenant” after the word
“Landlord” in the next sentence.

 

30. Default.

 

(a) The Lease is hereby amended by deleting Paragraph 13(a)(i) thereof in its
entirety and inserting the following in lieu thereof:

 

(i) Tenant shall fail to pay Basic Rental, Additional Rental or any other rental
or sums payable by Tenant hereunder on the date the same is due; provided that
the first two (2) such failures during any consecutive 12 month period shall not
be an event of default if Tenant pays the amount due within 5 days after written
notice from Landlord;

 

(b) The Lease is hereby amended by deleting Paragraph 13(a)(ii) thereof in its
entirety and inserting the following in lieu thereof:

 

(ii) Tenant shall fail to comply with or observe any other provision of this
Lease and such failure shall continue for thirty (30) days after written notice
from Landlord to Tenant (provided, however, if such failure cannot, with the
exercise of reasonable diligence, be cured within thirty (30) days, an event of
default shall not be deemed to have occurred under this Paragraph 13(a)(ii) if
Tenant commences its curative efforts within such 30-day period and thereafter
diligently prosecutes same to completion). In addition, if Landlord provides
Tenant with notice of Tenant’s failure to comply with the same specific term,
provision or covenant of this Lease on more than two (2) occasions during any 12
month period, Tenant’s subsequent violation of the same term, provision or
covenant during the same 12 month period shall, at Landlord’s option (provided
that within 10 days following the prior violation Landlord delivered written
notice to Tenant containing a statement that a subsequent violation might result
in an incurable default), be deemed an incurable event of default by Tenant.

 

-14-



--------------------------------------------------------------------------------

(c) The Lease is hereby amended to provide that Landlord shall be in default
under the Lease in the event Landlord has not begun and pursued with reasonable
diligence the cure of any failure of Landlord to meet its obligations under this
Lease within thirty (30) days of the receipt by Landlord of written notice from
Tenant of Landlord’s alleged failure to perform. In no event shall Tenant have
the right to terminate or rescind the Lease as a result of Landlord’s default.
Tenant waives such remedies of termination or recission (except as otherwise
specifically provided for in the Lease) and agrees that Tenant’s remedies for
default under the Lease and for breach of any promise or inducement are limited
to a suit for damages and/or injunction, and are specifically subject to
Paragraphs 19(c) and (n). In addition, Tenant shall, prior to the exercise of
any such remedies, provide each mortgagee (only as to those mortgagees of which
Tenant has notice of their interest) with written notice and reasonable time to
cure any default by Landlord.

 

31. Holding Over. Paragraph 15 of the Lease is hereby amended by deletion of the
word “double” (appearing in the fourth line) and, in lieu thereof, substituting
the phrase “150% of”.

 

32. Mortgages. Paragraph 17 of the Lease is hereby amended to provide that the
subordination of the Lease to any deed of trust hereafter encumbering the Office
Building is expressly conditioned upon the mortgagee under such future deed of
trust delivering to Tenant a subordination, non-disturbance and attornment
agreement in such future mortgagee’s then current form.

 

33. Rules and Regulations. Landlord agrees that the rules and regulations of the
Office Building referenced in Paragraph 18(c) of the Lease shall be enforced in
an equitable manner as determined by Landlord.

 

34. Relocation. The Lease is hereby amended by deleting Paragraph 18(f) thereof
in its entirety.

 

35. Landlord’s Lien. The Lease is hereby amended by deleting Paragraph 19(p)
thereof in its entirety. In addition, for good and valuable consideration,
Landlord hereby waives its statutory landlord’s lien and agrees, at Tenant’s
request, to execute such additional instruments as may be reasonably requested
by Tenant to further evidence such waiver.

 

36. “Law(s)”. As used herein, “Law(s)” shall mean applicable statutes, codes,
ordinances, orders, rules and regulations of any municipal or governmental
entity, now or hereafter adopted, including the Americans with Disabilities Act
and any other law pertaining to disabilities and architectural barriers
(collectively, “ADA”), and all laws pertaining to the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq. (“CERCLA”), and all restrictive covenants
existing of record and all rules and requirements of any existing association or
improvement district affecting the Project.

 

37. Permitted Use. Paragraph 1(i) of the Lease is hereby amended to provide that
the Permitted Use of the Substitution Space shall be general office and
securities trading operations consistent with the operations currently conducted
by Tenant in the Expanded Premises.

 

-15-



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

LANDLORD:

 

CRESCENT REAL ESTATE FUNDING I, L.P., a Delaware limited partnership

 

By: CRE Management I Corp., a Delaware corporation, its general partner

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

TENANT:

 

WESTWOOD MANAGEMENT CORP., a New York corporation

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE

 

 

A-i



--------------------------------------------------------------------------------

EXHIBIT A-1

 

OUTLINE AND LOCATION OF RIGHT OF FIRST REFUSAL SPACE

 

 

A-1-i



--------------------------------------------------------------------------------

EXHIBIT B

 

WORK LETTER

 

This Work Letter is attached as an Exhibit to that certain Ninth Modification of
Office Lease (the “Ninth Modification”) dated November 25, 2003, by and between
CRESCENT REAL ESTATE FUNDING I, L.P. (“Landlord”) and WESTWOOD MANAGEMENT CORP.
(“Tenant”). All defined terms used herein, unless otherwise defined herein,
shall have the same meanings given to such terms in the Ninth Modification.

 

1. Approved Construction Documents.

 

(a) Preparation and Approval of Space Plans. Within 20 Business Days after
execution of the Ninth Modification, Tenant shall submit to Landlord preliminary
plans and specifications (the “Space Plans”) providing a preliminary, conceptual
layout and description of the leasehold improvements. Within five (5) Business
Days after receipt of the Space Plans from Tenant, Landlord shall either (a)
approve the Space Plans by written notice to Tenant, or (b) deliver to Tenant a
written list of specific changes required by Landlord. If Landlord fails to
request changes within such five (5) Business Day period, Tenant may submit a
written notice (the “Space Plan Delay Notice”) to Landlord stating that if
Landlord does not approve the Space Plans or request changes to same within five
(5) Business Days from the date of Landlord’s receipt of the Space Plan Delay
Notice, Landlord shall be deemed to have approved the Space Plans; and if
Landlord does not approve the Space Plans or require changes to same within five
(5) Business Days from the date of Landlord’s receipt of the Space Plan Delay
Notice, Landlord shall be deemed to have approved the Space Plans. If changes
are so required, Tenant shall cause its architects and engineers to make the
required changes within five (5) days after receipt of the notice described in
clause (b) of this Paragraph 1(A). Upon approval of the Space Plans in
accordance with this Paragraph 1(A), the Space Plans shall constitute the
“Approved Space Plans”.

 

(B) Preparation and Approval of Construction Documents. Within thirty (30)
Business Days after approval of the Approved Space Plans, Tenant shall submit to
Landlord complete, finished and detailed architectural, mechanical, electrical
and plumbing drawings and specifications to include Tenant’s partition and
furniture layout, reflected ceiling, telephone and electrical outlets and
equipment rooms, doors (including hardware and keying schedule), glass
partitions, windows (if any), critical dimensions, structural loading
requirements, millwork, finish schedules, air conditioning and heating systems,
ductwork and electrical facilities, together with all supporting information and
delivery schedules (the “Construction Documents”). The Construction Documents
shall be prepared by M. Arthur Gensler, Jr. & Associates. The Construction
Documents shall comply with all applicable Laws, ordinances and regulations and
shall be presented in Landlord’s format satisfactory for filing with the
appropriate governmental authorities for required permits and licenses. The
layout of the Substitution Space described in the Construction Documents shall
conform generally to the layout of the Substitution Space described in the
Approved Space Plans, subject to including any changes that Tenant considers
necessary or desirable and which are approved by Landlord. Within ten (10)
Business Days after

 

B-i



--------------------------------------------------------------------------------

receipt of the Construction Documents from Tenant, Landlord shall either (a)
approve the Construction Documents by written notice to Tenant, or (b) deliver
to Tenant a written list of any specific changes required by Landlord. Landlord
may reasonably require changes only to the extent the Construction Documents
contain detail in addition to, or contain change from, the Approved Space Plans.
If Landlord fails to request changes within such ten (10) Business Day period,
Tenant may submit a written notice (the “CD Delay Notice”) to Landlord stating
that if Landlord does not approve the Construction Documents or request changes
to same within five (5) Business Days from the date of Landlord’s receipt of the
CD Delay Notice, Landlord shall be deemed to have approved the Construction
Documents; and if Landlord does not approve the Construction Documents or
require changes to same within five (5) Business Days from the date of
Landlord’s receipt of the CD Delay Notice, Landlord shall be deemed to have
approved the Construction Documents. If changes are so required, Tenant shall
cause its architects and engineers to make the required changes within ten (10)
days after receipt of the notice described in clause (b) of this Paragraph 1(B)
and resubmit to Landlord for approval. If changes have been made in accordance
with the notice described in clause (b) of this Section, Landlord shall approve
the Construction Documents by written notice to the Tenant within five (5) days.
Upon approval of the Construction Documents pursuant to this paragraph, the
Construction Documents shall constitute the “Approved Construction Documents”.

 

2. Competitive Bids. Landlord shall seek at least 3 and no more than 5
competitive bids from general contractors selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld. However, only
subcontractors from Landlord’s approved subcontractor list (which list shall
include multiple names for each trade, excluding proprietary contractors) shall
be allowed to work on the mechanical, electrical and plumbing components of the
Office Building. Tenant shall be invited to the bid opening and allowed, but not
required, to participate in the qualification of bids, opening of bids (if a
sealed bid process is used), and the selection of the successful bidder;
provided that Tenant shall make the final selection of the general contractor.

 

3. Landlord’s Contributions. Landlord will provide a construction allowance not
to exceed $35.00 multiplied by the Rentable Square Footage of the Substitution
Space (the “Construction Allowance”), toward the cost of constructing the
Landlord Work. Payments shall be made directly to Landlord’s contractor
performing the Landlord Work or providing the other services set forth below (or
to Tenant or Tenant’s vendors with respect to any goods or services set forth
below which are contracted for by Tenant). The cost of (a) all space planning,
design, consulting or review services and construction drawings not to exceed in
the aggregate $2.50 multiplied by the Rentable Square Footage of the
Substitution Space, (b) extension of electrical wiring from Landlord’s
designated location(s) to the Substitution Space pursuant to the Approved
Construction Documents, (c) purchasing and installing all building equipment for
the Substitution Space (including any submeters and other above building
standard electrical equipment approved by Landlord) pursuant to the Approved
Construction Documents, (d) required metering, re-circuiting or re-wiring for
metering, equipment rental, engineering design services, consulting services,
studies, construction services, cost of billing and collections, (e) materials
and labor, and (f) relocating Tenant’s furniture, equipment, telephones and
computers to the Substitution Space and other costs directly associated with
Tenant’s relocation, including computer cabling not to exceed in the aggregate
$7.50 per rentable square foot in the Substitution

 

B-ii



--------------------------------------------------------------------------------

Space, shall all be included in the cost of the Landlord Work and may be paid
out of the Construction Allowance, to the extent sufficient funds are available
for such purpose. Landlord shall deliver the Substitution Space to Tenant after
the following work has been completed: (i) demolition of the existing
improvements, (ii) removal of the ceiling, (iii) an asbestos survey, (iii) the
existing parabolic lights stacked on the floor, (iv) the prior tenant’s name and
all visible impressions thereof removed from the granite wall in the elevator
lobby, (v) the overall floor flatness within the areas demolished by Landlord
shall comply with Ff=35, Ff=25, or 1/2 inch rise or fall, but not both in 10
feet in any direction as determined by a 10 foot straightedge placed anywhere on
the slab in any direction, (vi) fresh air intake will be consistent with the
ASHRAE standard 62-89 for delivery of 20CFM/person of outside air, (vii) indoor
air quality shall be equal to ASHRAE 62-2001 ANSI/ASHRAE Standard 62-2001,
defined as acceptable indoor air quality in which there are no known
contaminants at harmful concentrations as determined by cognizant authorities
and with which a substantial majority (80% or more) of the people exposed do not
express dissatisfaction; and (viii) electrical service panels exist in the
Substitution Space for the full use and benefit of Tenant equal to 400 amps and
consisting of a minimum of 120 - 20 amp breakers, fully code compliant and in
good working order. The costs of performing the work specified in the preceding
sentence shall be paid by Landlord and will not be paid out of the Construction
Allowance. In the event there are existing improvements in the Substitution
Space that Tenant does not want Landlord to remove as a part of the demolition
of the space, Tenant must identify such improvements in written notice to
Landlord given prior to January 30, 2004. The Construction Allowance made
available to Tenant under this Work Letter must be utilized for its intended
purpose within 360 days of the Effective Date or be forfeited with no further
obligation on the part of Landlord.

 

4. Construction.

 

(A) General Terms. Subject to the terms of this Work Letter, Landlord agrees to
cause leasehold improvements to be constructed in the Substitution Space (the
“Landlord Work”) in a diligent, good and workmanlike manner in accordance with
the Approved Construction Documents. Tenant acknowledges that Landlord is not an
architect or engineer, and that the Landlord Work will be designed and performed
by independent architects, engineers and contractors. Accordingly, Landlord does
not guarantee or warrant that the Approved Construction Documents will comply
with Laws or be free from errors or omissions, nor that the Landlord Work will
be free from defects, and Landlord will have no liability therefor. However,
Landlord shall warrant the construction and installation of the Landlord Work
for a period of 12 months after the date such Landlord Work is Substantially
Complete on the same basis under which Landlord requires its contractors and
architects to warrant such work. In addition, Landlord’s, approval of the
Construction Documents or the Landlord Work shall not be interpreted to waive or
otherwise modify the terms and provisions of the Lease. Except with respect to
the economic terms set forth in Paragraph 3 of this Work Letter, the terms and
provisions contained in this Work Letter shall survive the completion of the
Landlord Work and shall govern in all applicable circumstances arising under the
Lease throughout the term of the Lease, including the construction of future
improvements in the Substitution Space. Tenant acknowledges that Approved
Construction Documents must comply with (i) the definitions used by Landlord for
the electrical terms used in this Work Letter, (ii) the electrical and HVAC
design capacities of the Office Building, (iii) Landlord’s policies concerning
communications and fire

 

B-iii



--------------------------------------------------------------------------------

alarm services, and (iv) Landlord’s policies concerning Tenant’s electrical
design parameters, including harmonic distortion. Upon Tenant’s request,
Landlord will provide Tenant a written statement outlining items (i) through
(iv) above.

 

(B) ADA Compliance. Landlord shall, as an Operating Expense, be responsible for
ADA (and any applicable state accessibility standard) compliance for the core
areas of the Office Building (including elevators, Common Areas, and service
areas), the Project’s parking facilities and all points of access into the
Project. Tenant shall, at its expense, be responsible for ADA (and any
applicable state accessibility standard) compliance in the Substitution Space,
including restrooms on any floor now or hereafter leased or occupied in its
entirety by Tenant, its Affiliates or transferees. Notwithstanding the
foregoing, Landlord shall deliver the Substitution Space to Tenant with
restrooms that are in compliance with ADA (and any applicable state
accessibility standard) as of the date of such delivery and the cost incurred in
connection with such restroom compliance shall not be deducted from the
Construction Allowance. Landlord shall not be responsible for determining
whether Tenant is a public accommodation under ADA or whether the Approved
Construction Documents comply with ADA requirements, including submission of the
Approved Construction Documents for review by appropriate state agencies. Such
determinations, if desired by Tenant, shall be the sole responsibility of
Tenant.

 

(C) Substantial Completion. The Landlord Work shall be deemed to be
“Substantially Complete” on the date that (i) all Landlord Work substantially
and materially conforms with the Approved Construction Documents (other than any
details of construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use or
occupancy of the Substitution Space (“Punch List Items”)) and (ii) all
governmental entities having jurisdiction over the Substitution Space have
provided written validations and approvals allowing occupancy by Tenant. Time is
of the essence in connection with the obligations of Landlord and Tenant under
this Work Letter. Except as otherwise provided herein, Landlord shall not be
liable or responsible for any claims incurred (or alleged) by Tenant due to any
delay in achieving Substantial Completion for any reason. Tenant’s sole and
exclusive remedy for any delay in achieving Substantial Completion for any
reason other than Tenant Delay (defined below) shall be the resulting
postponement (if any) of the commencement of rental payments under the Lease and
such other rights as are expressly provided in this Ninth Modification. “Tenant
Delay” means any act or omission of Tenant or its agents, employees, vendors or
contractors that actually delays the Substantial Completion of the Landlord
Work, including: (i) Tenant’s failure to furnish information or approvals within
any time period specified in this Lease, including the failure to prepare or
approve preliminary or final plans by any applicable due date; (ii) Tenant’s
selection of non-building standard equipment or materials; (iii) changes
requested or made by Tenant to previously approved plans and specifications; or
(iv) activities or performance of work in the Substitution Space by Tenant or
Tenant’s contractor(s) during the performance of the Landlord Work, including
without limitation, installation of items removed from the Expanded Premises.
Landlord hereby agrees to notify Tenant of any anticipated Tenant Delay due to
items (i) and (ii) above so that Tenant may decide whether to proceed with such
selection or change. To the extent Landlord is delayed in achieving Substantial
Completion of the Landlord Work due to the immediately preceding sentence, such
delays shall also constitute Tenant Delay.

 

B-iv



--------------------------------------------------------------------------------

5. Costs.

 

(A) Change Orders and Cost Overruns. Written approval of Landlord and Tenant is
required in advance of all changes to, and deviations from, the Approved
Construction Documents (each, a “Change Order”), including any (i) omission,
removal, alteration or other modification of any portion of the Landlord Work,
(ii) additional architectural or engineering services, (iii) changes to
materials, whether building standard materials, specially ordered materials, or
specially fabricated materials, or (iv) cancellation or modification of supply
or fabrication orders. Except as otherwise expressly provided in this Work
Letter, all costs of the Landlord Work in excess of the Construction Allowance
including Change Orders requested by Tenant and approved by Landlord which
increase the cost of the Landlord Work (collectively, “Cost Overruns”) shall be
paid by Tenant to Landlord within 10 days of receipt of Landlord’s invoice. In
addition, at Landlord’s election, Landlord may require Tenant to prepay any
projected Cost Overruns within 10 days of receipt of Landlord’s invoice for
same. Landlord may stop or decline to commence all or any portion of the
Landlord Work until such payment (or prepayment) of Cost Overruns is received.
On or before the Substitution Space Commencement Date, and as a condition to
Tenant’s right to take possession of the Substitution Space, Tenant shall pay
Landlord the entire amount of all Cost Overruns, less any prepaid amounts.
Tenant’s failure to pay, when due, any Cost Overruns or the cost of any Change
Order shall constitute an event of default under the Lease (following the
expiration of any applicable notice and cure period provided in the Lease, as
amended hereby).

 

(B) Construction Management Fee. Within 10 days following the date of invoice,
Tenant shall, for supervision and administration of the construction and
installation of the Landlord Work, pay Landlord a construction management fee
equal to 1.5% of the aggregate actual hard costs of the contract price for the
Landlord Work (in the construction contract with the general contractor), which
may be paid from the unused portion of the Construction Allowance (if any).
Tenant’s failure to pay such construction management fee when due shall
constitute an event of default under the Lease (following the expiration of any
applicable notice and cure period provided in the Lease, as amended hereby).
Landlord agrees to make its books and records relating to the construction of
the Landlord’s Work available to Tenant for inspection through the date which is
the first anniversary of the Substitution Space Commencement Date during
Landlord’s normal business hours at the location where Landlord maintains such
books and records. Tenant’s inspection of such books and records shall not
unreasonably interfere with the conduct of Landlord’s business. Construction
management services to be performed or coordinated by Landlord may include
budget estimating, scheduling, attending construction meetings, recommending
cost and time saving adjustments, coordinating with building operations,
punchlist management, and obtaining certificates of occupancy and lien waivers.

 

6. Acceptance. By taking possession of the Substitution Space, Tenant agrees and
acknowledges that (i) the Substitution Space is usable by Tenant as intended;
(ii) Landlord has no further obligation to perform any Landlord Work or other
construction (except Punchlist Items, if any agreed upon by Landlord and Tenant
in writing): and (iii) both the Office Building and the Substitution Space are
satisfactory in all respects. Notwithstanding the foregoing, nothing in this
paragraph shall relieve Landlord of its obligations set forth in the Lease, as
amended hereby.

 

B-v



--------------------------------------------------------------------------------

7. Tenant’s Early Access. Tenant, its agents and contractors, shall have the
right to enter the Substitution Space during the course of construction of the
Landlord’s Work for the purpose of installing Tenant’s furniture, fixtures,
equipment, furnishings and components of its information technologies system, as
well as to inspect the progress of construction of the Landlord’s Work. Tenant’s
entry into the Substitution Space pursuant to this paragraph shall not
constitute Tenant’s possession of any part of the Substitution Space for the
purposes of conducting business. Tenant shall fully cooperate with Landlord and
its contractors and shall not in anyway impede, inhibit or hinder any of the
Landlord Work. Any such impediment or hindrance shall constitute Tenant Delay.

 

8. Punchlist. Promptly after the Substitution Space Commencement Date, Landlord
and Tenant shall conduct a joint inspection of the Substitution Space and
prepare a written list of all Punchlist Items. Landlord shall use commercially
reasonable efforts to cause all Punchlist Items to be completed within 30 days
of the date of Substantial Completion. If any Punchlist cannot be completed in
such 30 day period, Landlord shall diligently pursue the completion of such
item.

 

9. Chilled Water. Tenant shall have the right to tie into the Building’s chilled
water system for the purpose of running a supplemental air conditioning unit
which shall not exceed a maximum demand of 5 tons cooling capacity; provided
however, the design, installation and connection to the chilled water system
shall all be subject to Landlord’s approval and supervision.

 

B-vi



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY AND

AFTER RECORDING, RETURN TO:

 

GMAC Commercial Mortgage Corporation

200 Witmer Road

Horsham, PA 19044-8015

Attn: Executive Vice President - Servicing Administration

 

--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”), is
made as of this                  day of             , 200     among
                                , not individually, but solely as Trustee for
the Certificate Holders of                                         , Series
                        -                  under certain {Pooling/Trust} and
Servicing Agreement dated as of                      ,             , (“Lender”),
by and through GMAC Commercial Mortgage Corporation, a California corporation,
its [Master] Servicer under said {Pooling/Trust} and Servicing Agreement,
                                        
                                        
                                                         , a
                                                      (“Landlord”), and
                                                         , a
                                                  (“Tenant”).

 

Background

 

A. Lender is the owner and holder of a deed of trust or mortgage or other
similar security instrument (either, the “Security Instrument”), covering, among
other things, the real property commonly known and described as
                        , and further described on Exhibit “A” attached hereto
and made a part hereof for all purposes, and the building and improvements
thereon (collectively, the “Property”).

 

B. Tenant is the lessee under that certain lease agreement between Landlord and
Tenant dated                              (“Lease”), demising a portion of the
Property described more particularly in the Lease (“Leased Space”).

 

C. Landlord, Tenant and Lender desire to enter into the following agreements
with respect to the priority of the Lease and Security Instrument.

 

C-i



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises of this Agreement, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Subordination. Tenant agrees that the Lease, and all estates, options and
rights created under the Lease, hereby are subordinated and made subject to the
lien and effect of the Security Instrument, as if the Security Instrument had
been executed and recorded prior to the Lease.

 

2. Nondisturbance. Lender agrees that no foreclosure (whether judicial or
nonjudicial), deed-in-lieu of foreclosure, or other sale of the Property in
connection with enforcement of the Security Instrument or otherwise in
satisfaction of the underlying loan shall operate to terminate the Lease or
Tenant’s rights thereunder to possess and use the leased space provided,
however, that (a) the term of the Lease has commenced, (b) Tenant is in
possession of the premised demised pursuant to the Lease, and (c) the Lease is
in full force and effect and no uncured default exists under the Lease.

 

3. Attornment. Tenant agrees to attorn to and recognize as its landlord under
the Lease each party acquiring legal title to the Property by foreclosure
(whether judicial or nonjudicial) of the Security Instrument, deed-in-lieu of
foreclosure, or other sale in connection with enforcement of the Security
Instrument or otherwise in satisfaction of the underlying loan (“Successor
Owner”). Provided that the conditions set forth in Section 2 above are met at
the time Successor Owner becomes owners of the Property, Successor Owner shall
perform all obligations of the landlord under the Leases arising from and after
the date title to the Property was transferred to Successor Owner. In no event,
however, will any Successor Owner be: (a) liable for any default, act or
omission of any prior landlord under the Lease, (except that Successor Owner
shall not be relieved from the obligation to cure any defaults which are
non-monetary and continuing in nature, and such that Successor Owner’s failure
to cure would constitute a continuing default under the Lease); (b) subject to
any offset or defense which Tenant may have against any prior landlord under the
Lease; (c) bound by any payment of rent or additional rent made by Tenant to
Landlord more than 30 days in advance; (d) bound by any modification or
supplement to the Lease, or waiver of Lease terms, made without Lender’s written
consent thereto; (e) liable for the return of any security deposit or other
prepaid charge paid by Tenant under the Lease, except to the extent such amounts
were actually received by Lender; (f) liable or bound by any right of first
refusal or option to purchase all or any portion of the Property; or (g) liable
for construction or completion of any improvements to the Property or as
required under the Lease for Tenant’s use and occupancy (whenever arising).
Although the foregoing provisions of this Agreement are self-operative, Tenant
agrees to execute and deliver to Lender or any Successor Owner such further
instruments as Lender or a Successor Owner may from time to time request in
order to confirm this Agreement. If any liability of Successor Owner does arise
pursuant to this Agreement, such liability shall be limited to Successor Owner’s
interest in the Property.

 

4. Rent Payments; Notice to Tenant Regarding Rent Payments. Tenant agrees not to
pay rent more than one (1) month in advance unless otherwise specified in the
Lease. After notice is given to Tenant by Lender that Landlord is in default
under the Security Instrument and

 

C-ii



--------------------------------------------------------------------------------

that the rentals under the Lease should be paid to Lender pursuant to the
assignment of leases and rents granted by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender all rent and all other amounts
due or to become due to Landlord under the Lease, and Landlord hereby expressly
authorizes Tenant to make such payments to Lender upon reliance on Lender’s
written notice (without any inquiry into the factual basis for such notice or
any prior notice to or consent from Landlord) and hereby releases Tenant from
all liability to Landlord in connection with Tenant’s compliance with Lender’s
written instructions.

 

5. Lender Opportunity to Cure Landlord Defaults. Tenant agrees that, until the
Security Instrument is released by Lender, it will not exercise any remedies
under the Lease following a Landlord default without having first given to
Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the time periods provided for cure by
Landlord, measured from the time notice is given to Lender. Tenant acknowledges
that Lender is not obligated to cure any Landlord default, but if Lender elects
to do so, Tenant agrees to accept cure by Lender as that of Landlord under the
Lease and will not exercise any right or remedy under the Lease for a Landlord
default. Performance rendered by Lender on Landlord’s behalf is without
prejudice to Lender’s rights against Landlord under the Security Instrument or
any other documents executed by Landlord in favor of Lender in connection with
the Loan.

 

6. Miscellaneous.

 

(a) Notices. All notices under this Agreement will be effective only if made in
writing and addressed to the address for a party provided below such party’s
signature. A new notice address may be established from time to time by written
notice given in accordance with this Section. All notices will be deemed
received only upon actual receipt.

 

(b) Entire Agreement, Modification. This Agreement is the entire agreement
between the parties relating to the subordination and nondisturbance of the
Lease, and supersedes and replaces all prior discussions, representations and
agreements (oral and written) with respect to the subordination and
nondisturbance of the Lease. This Agreement controls any conflict between the
terms of this Agreement and the Lease. This Agreement may not be modified,
supplemented or terminated, nor any provision hereof waived, unless by written
agreement of Lender and Tenant, and then only to the extent expressly set forth
in such writing.

 

(c) Binding Effect. This Agreement binds and inures to the benefit of each party
hereto and their respective heirs, executors, legal representatives, successors
and assigns, whether by voluntary action of the parties or by operation of law.
If the Security Instrument is a deed of trust, this Agreement is entered into by
the trustee of the Security Instrument solely in its capacity as trustee and not
individually.

 

(d) Unenforceability. Any provision of this Agreement which is determined by a
government body or court of competent jurisdiction to be invalid, unenforceable
or illegal shall be ineffective only to the extent of such holding and shall not
affect the validity, enforceability or legality of any other provision, nor
shall such determination apply in any circumstance or to any party not
controlled by such determination.

 

C-iii



--------------------------------------------------------------------------------

(e) Construction of Certain Terms. Defined terms used in this Agreement may be
used interchangeably in singular or plural form, and pronouns cover all genders.
Unless otherwise provided herein, all days from performance shall be calendar
days, and a “business day” is any day other than Saturday, Sunday and days on
which Lender is closed for legal holidays, by government order or weather
emergency.

 

(f) Governing Law. This Agreement shall be governed by the laws of the State in
which the Property is located (without giving effect to its rules governing
conflicts of laws).

 

(g) WAIVER OF JURY TRIAL. TENANT, AS AN INDUCEMENT FOR LENDER TO PROVIDE THIS
AGREEMENT AND THE ACCOMODATIONS TO TENANT OFFERED HEREBY, HEREBY WAIVES ITS
RIGHT, TO THE FULL EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT, A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together constitute a
fully executed agreement even though all signatures do not appear on the same
document. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
respective obligations hereunder.

 

C-iv



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed this              day of
            , 200  .

 

LENDER:    TENANT:

[insert Trustee’s name here], Trustee

  

[insert Tenant’s name here]

By: GMAC Commercial Mortgage Corporation,

         

its [Master] Servicer

         

By:

 

 

--------------------------------------------------------------------------------

  

By:

  

 

--------------------------------------------------------------------------------

Name:

      

Name:

Title:

  

Title:

Lender Notice Address:    Tenant Notice Address:

[insert Trustee’s name here], Trustee

  

[insert Tenant’s name here]

c/o GMAC Commercial Mortgage Corporation

200 Witmer Road

Horsham, PA 19044

Attn: Executive Vice President
Servicing Administration

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attn:

LANDLORD:

[insert Landlord’s name here]

          By:  

 

--------------------------------------------------------------------------------

         

Name:

Title:

             

Landlord Notice Address:

         

[insert Landlord’s name here]

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

          Attn:          

 

C-v



--------------------------------------------------------------------------------

Notary Acknowledgement for Lender:

 

Commonwealth of Pennsylvania

  

:

    

:ss

County of Montgomery

  

:

 

On this, the              day of             , 200  , before me, the undersigned
Notary Public, personally appeared                                              
known to me (or satisfactorily proven) to be the person whose name is subscribed
to the within instrument, and who acknowledged to me that he/she is an officer
of GMAC Commercial Mortgage Corporation in the capacity stated and that he/she
executed the within instrument in such capacity for the purposes therein
contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

{seal}

 

Notary Acknowledgement for Tenant:

 

State of                                                  

 

:

   

:ss

County of                                              

 

:

 

On this, the              day of             , 200  , before me, the undersigned
Notary Public, personally appeared                                              
known to me (or satisfactorily proven) to be the person whose name is subscribed
to the within instrument and who acknowledged to me that he/she is an officer of
the Tenant in the capacity stated and that he/she executed the within instrument
in such capacity for the purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

{seal}

 

C-vi



--------------------------------------------------------------------------------

Notary Acknowledgement for Landlord:

 

State of                                                  

 

:

   

:ss

County of                                              

 

:

 

On this, the          day of             , 200    , before me, the undersigned
Notary Public, personally appeared                                              
known to me (or satisfactorily proven) to be the person whose name is subscribed
to the within instrument and who acknowledged to me that he/she is an officer of
the Landlord in the capacity stated and that he/she executed the within
instrument in such capacity for the purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

--------------------------------------------------------------------------------

Notary Public

{seal}

 

C-vii



--------------------------------------------------------------------------------

Exhibit “A”

(Legal Description of the Property)



--------------------------------------------------------------------------------

EXHIBIT D

 

JANITORIAL CONTRACT SPECIFICATIONS

 

THE CRESCENT®

 

I. Daily Duties of the Contractor

 

  A. Floors

 

  1. Resilient Tile (an acceptable level of even sheen must be maintained)

 

  (a) Light traffic areas - sweep with treated dust mop and spot clean (as
needed)

 

  (b) Heavy traffic areas (in tenant spaces, corridors, lobbies, etc.) - damp
mop, spot wax, and buff

 

  2. Carpeted Areas

 

  (a) Vacuum - remove all paper clips and staples in work areas

 

  (b) Spot Clean (as needed)

 

  3. Ceramic Tile (Restrooms)

 

  (a) Sweep, mop with disinfecting soap, and rinse with clear water. Mop dry.
Sealer applied and maintained to an even sheen at Owner’s option.

 

  (b) Scrub (as needed)

 

  4. Sealed Concrete

 

  (a) Sweep, damp mop and buff

 

  5. Interior Concrete

 

  (a) Sweep

 

  (b) Damp mop (as needed)

 

  6. Parquet or Wood Flooring

 

  (a) Sweep with treated dust mop (precautions must be taken as to proper
cleaning substance)

 

  B. Elevators

 

  1. Exterior Doors and Frames - dust and clean

 

D-i



--------------------------------------------------------------------------------

  2. Interior Cabs and Doors - dust, clean and polish

 

  3. Carpets - vacuum and spot clean (dry cleaning will be performed by Owner)

 

  4. Door Tracks - clean and polish

 

  C. Public and Private Restrooms

 

  1. Ceramic tile floors - clean and mop

 

  2. Mirrors - clean and polish

 

  3. Enameled surfaces and shelving - clean

 

  4. Wash basins, urinals, and commodes - scour and disinfect; remove stains and
make certain to clean under sides of rims and commodes and urinals, wash both
sides of commode seats with disinfecting soap.

 

  5. Ceramic tile walls and urinals partitions - damp wipe and wash with
disinfecting soap

 

  6. Metal piping, toilet seat hinges, ashtrays, and other metal work - clean
and polish

 

  7. Sanitary Napkin Receptacles - empty, clean, disinfect, and polish

 

  8. Disposal can - empty, clean, and disinfect

 

  9. Stall partitions - damp clean and disinfect

 

  10. Walls - spot clean and completely wash

 

  11. Low ledges, sills, and tops of partitions - damp clean

 

  12. All expendable Restroom supplies will be placed in proper dispensers from
Owner’s supply

 

  13. Report to night supervisory staff any broken, damaged, or improper
functioning of any mechanical or plumbing device, including burned-out lights.

 

  14. Physically check all soap dispensers to assure proper operation.

 

D-ii



--------------------------------------------------------------------------------

  D. Entrance Lobbies and Public Areas - Nightly

 

It is the intent of this Contract that Contractor will, and Contractor agrees
to, keep the entrances, lobbies, public areas and the various floors properly
maintained and clean and presentable at all times and in keeping with the
standard of a first-class office building.

 

  1. Sweep and wash floors and vacuum carpeting, if applicable.

 

  2. Sweep, vacuum and spot clean all mats, shampooing as needed.

 

  3. Pick up and put out foul weather mats, as necessary, making sure that they
are kept clean at all times during storage.

 

  E. Sidewalks and Patio Areas

 

  1. Sweep and hose sidewalks, weather permitting, and keep in clean condition.
Sweep daily no later than 8:00 am.

 

  2. Remove snow and ice as required.

 

  3. Sweep cigarette butts at all building entrances as necessary.

 

  F. General Cleaning

 

  1. Trash receptacles - empty bag and install liners as necessary. Remove trash
to the receptacle area - compactors or dumpsters. Contractor to inform Property
Manager immediately of any malfunctions of the compactor and/or when compactor
or dumpster is full. Trash must be separated when removed and put in designated
compactors for recycling.

 

  2. Office furniture, paneling, and window sills - dust and clean horizontal
surfaces (vertical surfaces as needed)

 

  3. Brass and other bright work - clean and polish (as needed)

 

  4. Ashtrays and receptacles - empty and damp clean

 

  5. Cigarette urns - clean and service

 

  6. Dust signage with dry cloth

 

  7. Drinking fountains and coolers - clean, disinfect and polish

 

  8. Private entrance door glass - clean and polish

 

D-iii



--------------------------------------------------------------------------------

  9. Glass panels and doors - spot clean or wash interior and exterior surfaces
(as needed)

 

  10. Glass desks and table tops - clean with appropriate treated cloths

 

  11. Molding, ledges, chair rails, baseboards and trim - hand dust or vacuum
(as needed)

 

  12. Closet shelving and coat racks - hand dust (as needed)

 

  13. Louvers, grill, lattice or ornamental work - dust or vacuum (as needed)

 

  14. Waste cans, disposal cans, and paper towel cans - damp dust and wash clean
(as needed)

 

  15. Vinyl, plastic, or leather-type synthetic covered chairs - wipe with
appropriate treated cloth

 

  16. Desk equipment (telephones, pictures, ashtrays, etc.) move and dust under;
dust desk equipment and replace on desks

 

  17. Telephone equipment - dust

 

  18. Private coffee bars - clean countertops and sinks and spot clean walls,
and cabinets (excludes cleaning of coffee pots, dishes, and utensils)

 

  19. Main lobby directory boards - clean and polish

 

  20. Entrance door mats - sweep, mop, and polish

 

  21. Aggregate walls and columns - dust and spot clean to remove soil, smudges,
pencil marks, etc.

 

  22. Keep dock areas clean at all times

 

  23. On completion of work, all mops, sinks, locker areas, and janitor’s
closets shall be thoroughly cleaned, and cleaning equipment shall be stored in
the designated locations

 

II. Weekly Duties of the Contractor

 

  A. Stairwells - sweep and dust thoroughly, remove all debris, damp mop as
needed, dust light fixtures

 

  B. Clean electrical switch/receptacle covers and surrounding areas

 

D-iv



--------------------------------------------------------------------------------

  C. Dust all base boards and window sills

 

  D. Interior aggregate walls and columns - dust and spot clean as needed

 

  E. Transoms and surfaces above doors - dust and thoroughly clean

 

III. Semi-monthly Duties of Contractor

 

  A. Resilient tile floors (light traffic areas) - wax and polish. Individual
office floors shall be spot free, absolutely cleaned and polished

 

  B. Closet floors - mop and buff

 

IV. Monthly Duties of Contractor

 

  A. Carpeted areas - vacuum thoroughly with industrial type heavy suction
vacuum cleaners all carpeted areas, including all corners and all surfaces under
chairs, chair mats, tables, and other furniture

 

  B. Floor lamps, desk lights, air vents, etc. - dust or vacuum (as needed)

 

  C. Parquet or wood flooring - buff and upon request, apply wax

 

  D. Clean light fixtures (including globes), diffusers, and other fixtures as
required to maintain a first-class appearance, but not less than once per month

 

  E. Keep all doors, door facings and “kick boards” clean

 

  F. Reseal restroom floors as needed

 

V. Quarterly Duties of Contractor

 

  A. Areas higher than six feet (6’) (including tops of door frames, doors,
pictures and other hanging items, tops of bookcases and filing cabinets) - dust

 

  B. Walls - dust with lamb’s wool dusters or vacuum and spot clean (as needed)

 

  C. Resilient tile floors - strip, clean, wax and buff

 

  D. Wood desk tops, table tops, drawer fronts, and desk fronts - clean and
polish (as requested)

 

D-v



--------------------------------------------------------------------------------

  E. Resilient desk tops - wash with cleaner specifically for such purposes

 

  F. Partition glass - clean

 

  G. Furniture - thoroughly clean all surfaces and polish appropriately (as
requested)

 

D-vi



--------------------------------------------------------------------------------

RIDER NO. 1

 

OPTION TO EXTEND

 

A. Renewal Period. Tenant may, at its option, extend the Term for two renewal
periods of five years each (each a “Renewal Period”) by written notice to
Landlord (the “Renewal Notice”) given no more than 18 months and no later than
12 months prior to the expiration of the Substitution Term (or the prior Renewal
Period, as applicable), provided that at the time of such notice and at the
commencement of such Renewal Period, (i) Tenant (or any Permitted Transferee)
remains in occupancy of at least 75% of the Substitution Space, and (ii) no
uncured event of default exists under the Lease (following the expiration of any
applicable notice and cure period provided in the Lease). The Basic Rental
payable during each Renewal Period shall be at the Market Rental Rate for the
Substitution Space. Except as provided in this Rider No. 1, all terms and
conditions of the Lease, as amended by the Ninth Modification, shall continue to
apply during each Renewal Period.

 

B. Acceptance. Within 30 days of the Renewal Notice, Landlord shall notify
Tenant of the Basic Rental for such Renewal Period (the “Rental Notice”). Tenant
may either accept or object to the terms set forth in the Rental Notice by
written notice (the applicable of the “Acceptance Notice” or the “Objection
Notice”) to Landlord given within 15 days after receipt of the Rental Notice. If
Tenant timely delivers the Objection Notice to Landlord, Landlord and Tenant
shall negotiate in good faith the Basic Rental rate and other economic terms for
the applicable Renewal Period. If Tenant timely delivers its Acceptance Notice,
Tenant shall, within 15 days after receipt, execute a lease amendment confirming
the Basic Rental and other terms applicable during the Renewal Period. If Tenant
fails timely (i) to deliver the applicable of its Acceptance Notice or Objection
Notice, or (ii) if applicable, to execute and return the required lease
amendment, then this Option to Extend shall automatically expire and be of no
further force or effect. In addition, this Option to Extend shall terminate upon
assignment of the Lease or subletting of more than 25% of the Substitution Space
other than in connection with a Permitted Transfer.

 

C. Market Rental Rate. The “Market Rental Rate” is the rate (or rates) a willing
tenant would pay and a willing landlord would accept for a comparable
transaction (e.g., renewal, expansion, relocation, etc., as applicable, in
comparable space and in a comparable building) as of the commencement date of
the applicable term, neither being under any compulsion to lease and both having
reasonable knowledge of the relevant facts, considering the highest and most
profitable use if offered for lease in the open market with a reasonable period
of time in which to consummate a transaction. In calculating the Market Rental
Rate, all relevant factors will be taken into account, including the location
and quality of the Office Building, lease term, amenities of the Project,
condition of the space and any concessions and allowances commonly being offered
by Landlord for comparable transactions in the Project. The parties agree that
the best evidence of the Market Rental Rate will be the rate stated in documents
evidencing comparable transactions in the Project executed within the 12 months
immediately prior to the date of the Renewal Notice.

 

Rider No. 1-i



--------------------------------------------------------------------------------

RIDER NO. 2

 

RIGHT OF FIRST REFUSAL

 

Provided the Lease (as defined in the Ninth Modification to which this Rider No.
2 is attached) is then in full force and effect with at least twelve months
remaining in the Substitution Term and provided further that Tenant (or its
Permitted Transferee) remains in occupancy of at least 75% of the Substitution
Space and no event of default, as defined in Paragraph 13 of the Lease, shall
remain uncured (following the expiration of any applicable notice and cure
period provided in the Lease), Tenant shall have the continuing right of first
refusal as hereinafter described to lease that portion of the space to be leased
to a prospective tenant (the “Offered Space”) which is all or part of the space
(the “Right of First Refusal Space”) located on the 13th floor of 200 Crescent
Court, Dallas, Texas, containing approximately 19,993 rentable square feet (more
specifically shown on Exhibit A-1 attached hereto) at such time as such space
becomes Available (as defined below), exercisable at the following times and
upon the conditions set forth below. The Right of First Refusal Space shall also
include the space located on the 12th floor of 100 Crescent Court at such time
as such space becomes Available, but only if Landlord has elected to lease such
floor on a multi-tenant basis. The Right of First Refusal Space shall be deemed
“Available” at such time as such space is no longer any of the following: (i)
leased or occupied; (ii) assigned or subleased by the then-current tenant of the
space; (iii) re-leased by the then-current tenant of the space by renewal,
extension or renegotiation (whether agreed to prior to or after the date of this
Ninth Modification); or (iv) subject to an’ expansion option, right of first
refusal, preferential right or similar obligation existing under any other
tenant leases for the Project as of the date of this Ninth Modification.

 

1. If Landlord-enters into negotiations with a prospective tenant to lease the
Offered Space, Landlord shall notify Tenant of such fact (the “ROFR Notice”) and
shall include in such ROFR Notice the rent, term, and other terms (including,
but not limited to, finish out, moving allowances and design fees) at which
Landlord is prepared to accept for such Offered Space from such prospective
tenant. Tenant shall have a period of three (3) Business Days from the date of
delivery of the ROFR Notice to notify Landlord whether Tenant elects to exercise
the right granted hereby to lease the Offered Space. If Tenant fails to give any
notice to Landlord within the required three (3) Business Day period, Tenant
shall be deemed to have waived its right to lease the Offered Space.

 

2. If Tenant so waives its right to lease the Offered Space (either by giving
written notice thereof or by failing to give any notice), Landlord shall have
the right to lease the Offered Space to the prospective tenant upon economic
terms which are not materially less favorable to Landlord and upon the execution
of such lease between Landlord and the prospective tenant this Right of First
Refusal as to the Offered Space shall thereafter be null, void and of no further
force or effect.

 

3. If Landlord does not enter into a lease with such prospective tenant covering
the Offered Space, Landlord shall not thereafter engage in other lease
negotiations with respect to the Right of First Refusal Space without first
complying with the provisions of this Rider No. 2.

 

Rider No. 2-i



--------------------------------------------------------------------------------

4. Upon the exercise by Tenant of its right of first refusal as provided in this
Rider No. 2, Landlord and Tenant shall, within fifteen (15) days after Tenant
delivers to Landlord notice of its election, enter into an amendment to the
Lease incorporating the Offered Space into the Premises for the rent, for the
term, and containing such other terms and conditions as Landlord notified Tenant
pursuant to paragraph 1 above.

 

5. Any assignment or the subletting by Tenant of more than 25% of the
Substitution Space pursuant to Paragraph 9 of the Lease (other than to a
Permitted Transferee) shall terminate the right of first refusal of Tenant
contained herein. The right of first refusal granted herein is personal to
Westwood Management Corp. and its Permitted Transferees and shall not be
assignable to any other person or entity.

 

6. The right of first refusal of Tenant contained herein with respect to any of
the Right of First Refusal Space located on the 12th floor of 100 Crescent Court
shall be subject and subordinate to any rights of renewal, expansion or
extension existing under any other tenant leases for the Office Building which
are negotiated prior to Landlord’s decision to market the 12th floor as a
multi-tenant floor.

 

7. If prior to the first anniversary of the Substitution Space Commencement
Date, any portion of the Right of First Refusal Space is Available and Landlord
has not entered into negotiations with a prospective tenant for such space,
Tenant may elect [provided no event of default, as defined in Paragraph 13 of
the Lease, shall remain uncured (following the. expiration of any applicable
notice and cure period provided in the Lease)] to lease such space by delivering
written notice to Landlord specifying the space to be leased. Upon the exercise
by Tenant of the right provided in this paragraph, Landlord and Tenant shall,
within fifteen (15) days after Tenant delivers to Landlord notice of its
election, enter into an amendment to the Lease incorporating such space into the
Premises. Such amendment must commence prior to the first anniversary of the
Substitution Space Commencement Date and the following terms shall apply: (a)
the Basic Rental payable by Tenant for such space shall be at the then current
rate specified in this Ninth Modification and will thereafter increase as the
Basic Rental rates increase for the Substitution Space, (b) the Term with
respect to the Offered Space will expire on the same date as the Lease as
modified by this Ninth Modification, and (c) Tenant shall receive a tenant
improvement allowance equal to $35.00 per rentable square foot in such space
multiplied by a fraction having as its numerator the number of months in the
term of the lease of such space and having as its denominator 84.

 

Rider No. 2-ii



--------------------------------------------------------------------------------

RIDER NO. 3

 

PARKING AGREEMENT

 

1. As of the Substitution Space Commencement Date, Tenant shall have the right
to take and pay for up to 44 permits allowing access to unreserved spaces (6 of
such permits shall be convertible, at Tenant’s option, to allow access to
reserved spaces) in parking facilities which Landlord provides for the use of
tenants and occupants of the Office Building (the “Parking Facilities”). Tenant
shall have the right from time to time (upon written notice to Landlord) to
relinquish one or more of the parking spaces to which it is entitled hereunder
(collectively, the “Relinquished Spaces”) whereupon Tenant’s rights to use such
Relinquished Spaces and Tenant’s obligation to pay charges therefor shall cease;
provided, however, Tenant may thereafter elect to reacquire one or more of the
Relinquished Spaces upon the terms and conditions set forth herein. During the
Substitution Term, Tenant shall pay $70.00 per month (plus any taxes thereon)
for each unreserved permit, and $150.00 per month (plus any taxes thereon) for
each reserved permit. During any renewal or extension of the Substitution Term,
Tenant shall pay Landlord’s quoted monthly contract rate (as set from time to
time) for each reserved and unreserved permit, plus any taxes thereon. In
addition, Tenant shall have the right to purchase additional permits allowing
access to unreserved spaces in the Parking Facilities (the “Additional Permits”)
at the rate of $70.00 per Additional Permit per month, plus any taxes thereon;
provided, however, such Additional Permits shall be made’ available to Tenant on
a month to month basis only to the extent that available parking spaces exist in
the Parking Facilities. Landlord agrees that, in the event Landlord is required
to recapture month to month permits, Landlord will withdraw such rights from all
other tenants in the Office Building before withdrawing such rights from Tenant.

 

2. Tenant shall at all times comply with all Laws respecting the use of the
Parking Facilities. Landlord reserves the right to adopt, modify, and enforce
reasonable rules and regulations governing the use of the Parking Facilities or
the Project, from time to time, including any key-card, sticker, or other
identification or entrance systems and hours of operations. Landlord may refuse
to permit any person who violates such rules and regulations to park in the
Parking Facilities, and any violation of the rules and regulations shall subject
the automobile in question to removal from the Parking Facilities.

 

3. Tenant may validate visitor parking by such method or methods as Landlord may
approve, at the validation rate (as set from time to time) generally applicable
to visitor parking. Unless specified to the contrary above, the parking spaces
for the parking permits provided hereunder shall be provided on an unreserved,
“first-come, first-served” basis. Tenant acknowledges that Landlord has arranged
or may arrange for the Parking Facilities to be operated by an independent
contractor, un-affiliated with Landlord. In such event, Tenant acknowledges that
Landlord shall have no liability for claims arising through acts or omissions of
such independent contractor. Landlord shall have no liability whatsoever for any
damage to vehicles or any other items located in or about the Parking
Facilities, and in all events, Tenant agrees to seek recovery from its insurance
carrier and to require Tenant’s employees to seek recovery from their respective
insurance carriers for payment of any property damage sustained

 

Rider No. 3-i



--------------------------------------------------------------------------------

in connection with any use of the Parking Facilities. Landlord reserves the
right to assign specific parking spaces, and to reserve parking spaces for
visitors, small cars, handicapped persons and for other tenants, guests of
tenants or other parties, with assigned and/or reserved spaces. Such reserved
spaces may be relocated as determined by Landlord from time to time, and Tenant
and persons designated by Tenant hereunder shall not park in any such assigned
or reserved parking spaces. Landlord also reserves the right to close all or any
portion of the Parking Facilities, at its reasonable discretion or if required
by casualty, strike, condemnation, repair, alteration, act of God, Laws, or
other reason beyond Landlord’s reasonable control; provided, however, that
except for matters beyond Landlord’s reasonable control, any such closure shall
be temporary in nature. If Tenant’s use of any parking permit is precluded for
any reason, Tenant’s sole remedy for any period during which Tenant’s use of any
parking permit is precluded shall be abatement of parking charges for such
precluded permits. Tenant shall not assign its rights under this Agreement
(except in connection with a Permitted Transfer or an assignment of the Lease or
subletting of the Premises approved by Landlord in accordance with the terms of
the Lease, as amended by the Ninth Modification).

 

4. Tenant’s failure to pay for any of the above-referenced parking permits or to
otherwise comply with any provision of this Agreement shall constitute an event
of default, under the Lease (following the expiration of any applicable notice
and cure period provided in the Lease as amended hereby). In addition to any
rights or remedies available to Landlord in the event of a default under the
Lease, Landlord shall have the right to cancel this Agreement and/or remove any
vehicles from the Parking Facilities.

 

Rider No. 3-ii